[Cite as Pittro v. Ohio Dept. of Transp., 2012-Ohio-6349.]



                                                             Court of Claims of Ohio
                                                                                     The Ohio Judicial Center
                                                                             65 South Front Street, Third Floor
                                                                                        Columbus, OH 43215
                                                                              614.387.9800 or 1.800.824.8263
                                                                                         www.cco.state.oh.us



PATRICIA C. PITTRO, Exec., etc.

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

Case No. 2010-02243

Judge Clark B. Weaver Sr.
Magistrate Holly True Shaver

JUDGMENT ENTRY

        On October 24, 2012, the magistrate issued a decision recommending that the
court find that Herbert Ligocki, Jack Marchbanks, and Gordon Proctor are entitled to
immunity pursuant to R.C. 9.86 and 2743.02(F) and that the courts of common pleas do
not have jurisdiction over any civil actions that may be filed against them based upon
the allegations in this case.
        Civ.R. 53(D)(3)(b)(i) states, in part:               “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).”
        Civ.R. 53(D)(4)(e)(i) provides: “The court may enter a judgment either during the
fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of objections to a
magistrate’s decision or after the fourteen days have expired. If the court enters a
judgment during the fourteen days permitted by Civ.R. 53(D)(3)(b)(i) for the filing of
objections, the timely filing of objections to the magistrate’s decision shall operate as an
automatic stay of execution of the judgment until the court disposes of those objections
Case No. 2010-02243                         -2-                     JUDGMENT ENTRY


and vacates, modifies, or adheres to the judgment previously entered.”
         The court determines that there is no error of law or other defect evident on the
face of the magistrate’s decision. Therefore, the court adopts the magistrate’s decision
and recommendation as its own, including findings of fact and conclusions of law
contained therein. For the reasons set forth in the decision filed concurrently herewith,
the court finds that Herbert Ligocki, Jack Marchbanks, and Gordon Proctor are entitled
to immunity pursuant to R.C. 9.86 and 2743.02(F) and that the courts of common pleas
do not have jurisdiction over any civil actions that may be filed against them based upon
the allegations in this case.



                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge

cc:


Daniel R. Forsythe                            Rebecca Roderer Price
Peter E. DeMarco                              Robert G. Schuler
Assistant Attorneys General                   Timothy T. Tullis
150 East Gay Street, 18th Floor               Capitol Square Office Building
Columbus, Ohio 43215-3130                     65 East State Street, Suite 1800
                                              Columbus, Ohio 43215-4294

003
Filed October 24, 2012
Sent to S.C. Reporter February 28, 2013